Citation Nr: 9924463	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a disability of the 
eyes, manifested by blurred vision.

5.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for a skin disorder has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
November 1970.

This appeal arises from a September 1995, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision, denied the appellant's claim for 
entitlement to service connection for a nervous disorder and 
post traumatic stress disorder, hypertension, seizures, and 
blurred vision; and denied reopening his claim for service 
connection for a skin disorder on the basis that new and 
material evidence had not been submitted.


FINDINGS OF FACT

1.  The appellant served on active duty from November 1968 to 
November 1970.

2.  Competent medical evidence does not indicate that the 
appellant has an acquired psychiatric disorder that originally 
manifested during service or within one year thereafter, or 
that he currently has post traumatic stress disorder.

3.  Competent medical evidence indicates that the appellant 
did not manifest hypertension within a year of service.

4.  Competent medical evidence indicates that the appellant 
was under investigation for possible epilepsy or syncope prior 
to service, with no findings or diagnosis of a seizure 
disorder during or after service and no current organic 
seizure disorder on examination.

5.  Competent medical evidence indicates that the appellant 
has a congenital abnormality of the eyes with no ocular 
pathology.

6.  VARO denied the appellant's claim for entitlement to 
service connection for a skin disorder in a final August 
1981 decision.

7.	Evidence submitted with regard to the appellant's request 
to reopen his claim for service connection for a skin 
disorder since VARO's August 1981 denial includes VA 
examination reports.

8.  Evidence provided since the VARO's August 1981 decision 
when viewed by itself or in the context of the earlier 
evidence of record, is not so significant that it must be 
considered to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
psychiatric disorder, including post traumatic stress 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
seizure disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

4.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for an 
eye disability manifested by blurred vision.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.309 (1998).

5.  New and material evidence sufficient to reopen the claim 
for entitlement to service connection for post traumatic 
stress disorder has not been submitted. 38 U.S.C.A. § 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder, hypertension, a seizure disorder, and an eye 
disability.  Under pertinent law and VA regulations, service 
connection may be granted if either disability was incurred or 
aggravated during service, or if a psychiatric disorder, 
hypertension, or an organic disease of the nervous system 
manifested to a compensable degree within one year thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309 (1998).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

The Board will first review the appellant's pertinent medical 
history regarding his service-connection claims.

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder.

Letters from the appellant's private physician, Robert C. 
McCormick, M.D., dated in December 1965, reported that the 
appellant was involved in an automobile accident in November 
1965, and admitted for treatment in an unconscious state.  
The appellant subsequently received treatment for a 
neurological problem.

In a May 1966 letter, R. James Seymour, M.D., reported that 
he treated the appellant for a possible cerebral contusion.  
Dr. Seymour indicated that, at the time of discharge, the 
appellant was still not properly oriented.  He had bilateral 
VIth nerve palsies, and a definite disturbance of balance 
with weakness.  Dr. Seymour noted that the appellant probably 
suffered a brain laceration.  He indicated that the appellant 
had a permanent partial disability, and that this was an 
interim report.

A September 1966 letter from Edward P. Ryan, M.D., reported 
that the appellant had a history of approximately 32 days of 
altered consciousness, with a frontal headache for 2 to 3 
months following his hospital discharge.  He was having wide 
mood swings of personality, cooperative and pleasant one time 
and extremely difficult another.  He was described further as 
having a very bad temper and needed occasional tranquilizing 
medication.  His recent and remote memories were very acute 
on testing.  He was oriented to time, place and person.  Dr. 
Ryan concluded that he believed there would be permanent 
residuals of the appellant's injury to consist of behavior 
difficulties with wide swings of personality. 

Service records reveal that the appellant served as a field 
radio mechanic during service.  He received the National 
Defense Service Medal, Good Conduct Medal and Expert Rifle 
Awards.

The appellant's January 1968 preinduction examination 
reported a normal psychiatric evaluation.  He indicated that 
he had lost 10 pounds in the past 8 months, which he believed 
was due to a separation from his wife.

A March 1969 military treatment entry reported that the 
appellant had a rash, and noted that he was experiencing 
anxiety over "personnel [sic?] problems."  

An August 1970 military separation physical examination 
reported a normal psychiatric evaluation.  

VA outpatient treatment records, dated from January 1992 to 
June 1993, reported that the appellant was seen as a walk-in 
in January 1992 for complaints of anxiety.  He was again seen 
in March 1992 requesting Valium for feelings of anxiety.  He 
claimed that he still felt anxious on and off because of all 
the problems he was having at home with his wife.  He was to 
continue supportive therapy, and he returned to the mental 
health clinic on a regular basis through June 1993.

Private treatment records from the Family Medicine 
Association, dated from September 1992 to February 1995, 
reported that the appellant was being followed for anxiety at 
the VA.  A November 1992 entry reported that he was slightly 
anxious.  His mental status was within normal limits except 
for a mild amount of anxiety, and an assessment of anxiety 
was provided.  A July 1993 entry reported that the appellant 
was in his normal stressful state.  He had experienced the 
onset of chest pain and elevated blood pressure.  The 
examiner assessed hypertension, stress, and chest pain 
probably secondary to stress.  The appellant continued to 
have anxiety in November 1994.

In a June 1995 statement, the appellant claimed that his 
"nervous condition" began in basic training when his wife 
deserted him and took his child.  He claimed basic training 
and stress aggravated his personal problems and created a 
nervous condition.

A VA psychiatric examination was conducted in June 1995.  The 
appellant reported a history of treatment with Valium, but 
claimed that he no longer took medication and had not been in 
counseling for a long period of time.  The examiner's 
diagnostic impression was of no psychiatric disorder at this 
time.

A VA post traumatic stress disorder examination was conducted 
in August 1996.  The appellant reported that he was not 
involved in combat during service and that he had worked with 
radio communications.  He claimed that he was given a 
diagnosis of manic depressive illness.  He reported that he 
was currently in treatment and described manic depressive 
symptoms where he would become hyperactive and spend money 
inappropriately.  He reported worries and mood swings.  The 
examiner diagnosed manic depressive disorder, by history, on 
Axis I, and no personality disorder on Axis II.  The examiner 
summarized that there was no evidence of post traumatic 
stress disorder and some evidence of bipolar disorder.

Analysis

The Board finds that the evidence does not establish that an 
acquired psychiatric disorder, including post traumatic stress 
disorder, was either incurred or aggravated during service.  
In so finding, the Board places emphasis on the appellant's 
preservice treatment records which indicate that he had wide 
swings of personality and behavioral difficulties prior to 
service; his military medical records which merely indicate 
acute anxiety associated with "personnel" problems; and his 
post service medical treatment records which are devoid of any 
complaints or findings referable to a psychiatric disorder 
until the appellant complained of anxiety in January 1992, 
more than 21 years after his military separation; and his VA 
examination reports which specifically report no findings of 
post traumatic stress disorder.  In view of the fact that 
there is no medical opinion linking any current disability to 
service, the claim for service connection for an acquired 
psychiatric disability is not well grounded.  Rabideau v. 
Derwinski, 2 Vet.App 141, 143 (1992) (lack of evidence of the 
claimed disability related to in-service incurrence or 
aggravation).  Therefore, VA's duty to assist the appellant in 
the development of this issue is not for application.  

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of this 
issue.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(holding that the Board is not required to entertain 
unsupported lay speculation on medical issues).  Although the 
appellant claims that he originally manifested anxiety during 
service and that he has post traumatic stress disorder that 
originated during basic training, his opinion regarding 
medical diagnoses is not probative.  See also, Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  As mentioned, medical treatment records indicate that 
the appellant had mood swings prior to service which were 
treated with tranquilizers and merely indicate an acute and 
transitory complaint of anxiety associated with external 
events in March 1969, with no further complaints or findings 
referable to psychiatric symptoms until January 1992, and no 
diagnosis of post traumatic stress disorder.

Where claims are not well grounded VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has a 
psychiatric disability, including post traumatic stress 
disorder, that manifested as a result of service or within one 
year thereof.

2.  Entitlement to service connection for hypertension.

The appellant's January 1968 preinduction examination 
reported a normal heart and vascular evaluation.  His blood 
pressure was 112/60.  His August 1970 military separation 
examination was likewise normal, and reported a blood 
pressure reading of 140/86.

VA outpatient treatment records, dated from January 1992 to 
June 1993, reported that the appellant was assessed regarding 
his knowledge of hypertension, and provided instructions 
regarding treatment for his diagnosed hypertension in January 
1992.  

A February 1993 private treatment report from the Lucerne 
Medical Center reported that the appellant was evaluated for 
chest pain.  His vital signs were stable.  His blood pressure 
was 130/84. 

Private treatment records from the Family Medicine 
Association, dated from September 1992 to February 1995, 
reported that the appellant was provided medication and 
followed for mild hypertension.

VA examinations were conducted in June 1995.  The appellant 
had an elevated blood pressure reading of 170/110.  During 
his second evaluation, the appellant reported that he had 
hypertension while in the service.  The examiner noted that 
the appellant's military medical records revealed only 2 
readings, 112/60 and 140/86.  The appellant claimed that he 
was started on therapy for hypertension in 1974.  He reported 
that he was presently taking Lopressor and had no symptoms or 
sequela of hypertension.  Several blood pressures were taken.  
The examiner's impression was of hypertension which was not 
totally controlled at the present time, although the 
appellant had had no symptoms or sequela of hypertension.

A VA hypertension examination was conducted in August 1996.  
The appellant reported that he was taking Lopressor for 
hypertension and a diagnosis of hypertension was provided.

Analysis

The Board finds that the evidence does not establish that 
hypertension was either incurred or aggravated during service, 
or that hypertension manifested to a compensable degree within 
one year thereafter.  In so finding, the Board places emphasis 
on the appellant's military medical records which describe his 
heart and vascular system as normal and are negative for any 
complaints or findings referable to hypertension; and his post 
service treatment records which first indicate mild 
hypertension in January 1992, at which time he was instructed 
regarding his care and treatment, (more than 21 years 
following the his military separation).  Even if the Board 
concedes that the appellant was first diagnosed with 
hypertension in 1974 as he claims, there is still no 
indication that hypertension manifested to a compensable 
degree within one year of service.  Accordingly, the claim for 
service connection for hypertension is not well grounded.  
Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) (lack of 
evidence of the claimed disability related to in-service 
incurrence or aggravation).  Therefore, VA's duty to assist 
the appellant in the development of this issue is not for 
application.  

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of this 
issue.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Although the appellant claims that he had hypertension during 
service, his opinion regarding a medical diagnosis is not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  As mentioned, 
medical treatment records are negative for complaints or 
findings regarding hypertension until January 1992.

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
hypertension that manifested during service or within one year 
thereof. 

3.  Entitlement to service connection for a seizure disorder.

As previously mentioned, letters from the appellant's private 
physicians dated in 1966, reported that he was involved in an 
automobile accident.  He experienced severe head trauma and 
resultant injuries included neurological deficits.

The appellant's January 1968 preinduction examination 
indicated a normal neurologic evaluation; and the appellant 
denied a history of periods of unconsciousness.

February 1968 statements from the appellant's private 
physician, Robert George Roth, M.D., reported that the 
appellant was under his care for investigation of episodes of 
unconsciousness which may represent epilepsy or syncope.  An 
EEG, skull x-rays and other diagnostic tests were pending.

A March 1969 EEG was normal, and a July 1969 skull series for 
a questionable post traumatic seizure disorder revealed no 
significant abnormalities.

The appellant's August 1970 military separation examination 
reported a normal neurologic evaluation.  

VA outpatient treatment records, dated from January 1992 to 
June 1993, were negative for any complaints or findings 
referable to a seizure disorder.  

A February 1993 private treatment report from the Lucerne 
Medical Center indicated that the appellant was evaluated for 
chest pain and that his neurologic evaluation was 
unremarkable.

Private treatment records from the Family Medicine 
Association, dated from September 1992 to February 1995, 
reported that the appellant was grossly intact neurologically 
in July 1993.

VA examinations were conducted in June 1995.  The appellant 
reported that it was believed that he might have had 
epilepsy.  He claimed that he was placed on medication but 
did not like taking it and discontinued it on his own.  He 
also reported that he began to have "passing out" spells in 
1969 when under stress, with lapses of attention, but no 
convulsive manifestations.  Examination revealed no organic 
cerebral, cranial nerve, bulbar, or cerebellar abnormalities.  
No cervical bruits were heard.  Motor, sensory, and reflex 
functions were all normal.  The examiner summarized that the 
appellant gave a history of lapses of consciousness which may 
be medical or completely psychogenic.  There was no 
indication of an organic seizure disorder.  

A July 1995 statement from the appellant's previous employer 
was submitted.  He reported that he had known the appellant 
for 3 years and had observed him have unusual episodes of 
shaking all over and passing out. 

A VA epilepsy and narcolepsy examination was conducted in 
August 1996.  The appellant claimed that he had a blackout 
spell while in the service, with recurrent episodes every 2 
to 6 months.  He claimed that he received treatment and took 
medication for his seizure disorder.  The examiner diagnosed 
questionable, psychogenic, recurrent syncopal episodes.  A 
psychiatric consultation was scheduled.

Analysis

The Board finds that the evidence does not establish that the 
appellant manifests a seizure disorder that was either 
incurred or aggravated during service, or that an organic 
disease of the nervous system manifested to a compensable 
degree within one year thereafter.  In so finding, the Board 
places emphasis on the appellant's preservice treatment 
records which reported that the appellant suffered severe head 
trauma and was undergoing investigation for episodes of 
unconsciousness which could have represented epilepsy or 
syncope in February 1968; his military medical records which 
are negative for any complaints or findings referable to a 
seizure disorder and reported normal neurologic findings at 
the time of his military separation; his post service 
treatment records which are negative for treatment of a 
seizure disorder; and his VA examinations which specifically 
reported no indication of an organic seizure disorder in June 
1995, and merely provided a diagnosis of questionable 
psychogenic syncopal episodes in August 1996. 

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of this 
issue.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992)  
Although the appellant claims that he has a seizure disorder 
as the result of service, again, his opinion regarding a 
medical diagnosis is not probative.  See also, Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has a seizure disorder or an 
organic disease of the nervous system that manifested within 
one year. 

4.  Entitlement to service connection for a disability of the 
eyes, manifested by blurred vision.

A September 1966 letter from Dr. Ryan reported that the 
appellant had a history of approximately 32 days of altered 
consciousness, with a frontal headache for 2 to 3 months 
following his hospital discharge.  In addition to other 
symptoms, he complained of occasional double and blurred 
vision.  Extraocular movements were normal and there was no 
evidence of extraocular muscle palsy. 

The appellant's January 1968 preinduction examination 
indicated that the appellant reported a history of eye 
trouble.  He claimed that he wore glasses occasionally for 
vision.  His general eye, ophthalmoscopic, pupils, and ocular 
motility evaluations were normal.  He had bilateral visual 
acuity of 20/40 corrected to 20/20.  

A July 1969 ophthalmologic consultation indicated that the 
appellant complained of blurring vision.  He had bilateral 
uncorrected vision of 20/25.  External examination was 
normal.  Media were clear and fundi were negative.  He had 
slight near exotropia, and hyperopic vision on the left.  No 
prescription was recommended at the time.

The appellant's August 1970 military separation physical 
again reported a normal eye, ophthalmoscopic, pupils and 
ocular motility evaluations.  He had bilateral visual acuity 
of 20/20.

A VA eye examination was conducted in June 1995.  The 
appellant provided no ocular complaints and denied any 
history of previous eye problems.  His bifocals were 1 year 
old.  He also wore soft contact lenses on a daily wear basis.  
He had uncorrected near vision on the right of 20/100, 
corrected to 20/30, and far vision of 20/40 corrected to 
20/30.  He also had uncorrected near vision on the left of 
20/100, corrected to 20/30, and far vision of 20/40 corrected 
to 20/30.  He had no diplopia or visual field deficit.  The 
diagnosis was of no ocular pathology.

An August 1996 VA visual examination indicated that the 
appellant reported no history of injury, surgery, or disease 
to either eye while on active duty, although he claimed that 
he did come into contact with some chemicals and wondered 
whether they may have hurt his eyes.  He claimed that his 
eyes were weak and that he needed to wear glasses, but that 
he simply did not like to wear them.  He had uncorrected near 
vision on the right of 20/200, corrected to 20/25, and far 
vision of 20/200 corrected to 20/25.  He also had uncorrected 
near vision on the left of 20/200, corrected to 20/25, and 
far vision of 20/100 corrected to 20/25.  The examiner 
diagnosed a normal vision examination with some slight spasm 
of accommodation.  There was no ocular pathology noted in 
either eye.  


Analysis

The Board finds that the evidence does not establish that an 
eye disability was either incurred or aggravated during 
service.  In so finding, the Board again places emphasis on 
the appellant's preservice medical records which report 
complaints of blurred vision associated with head trauma and 
no evidence of extraocular palsy; his military medical records 
which report an acute and transitory complaint of blurred 
vision in March 1969 with a normal external examination and no 
further complaints or findings referable to his eyes; his post 
service treatment records which are negative for any 
complaints or findings; and his VA examinations which 
specifically found no ocular pathology in either eye and 
merely reported decreased visual acuity. 

The Board notes that mere congenital or developmental defects, 
including refractive error of the eye, are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1998).  In 
the absence of medical evidence of current ocular disability 
(pathology), the claim for service connection for an eye 
disability is not well grounded.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992).  Therefore, VA's duty to assist the 
appellant in the development of this issue is not for 
application.  

Although the appellant claims that he may have an eye 
disability as the result contact with chemicals during 
service, his opinion regarding a medical diagnosis and 
causation is not probative.  See also, Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993). 

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has a service-connectable eye 
disability. 





NEW AND MATERIAL

5.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for service connection for 
a skin disorder has been submitted.

The appellant's claim for service connection for a skin 
disorder was the subject of an unfavorable VARO decision in 
August 1981.  The decision of VARO is considered to be final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

Under pertinent law and regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims, the VA 
may reopen and review a claim which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1100, 20.1103 (1998); and Manio v. Derwinski, 
1 Vet.App. 140 (1991).  

In evaluating whether the veteran's current claim must be 
reopened and readjudicated on the merits, the Board considers 
all evidence presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  See 
Evans v. Brown, 9 Vet.App. 273 (1996).

"New and material" evidence means evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  

At the time of VARO's August 1981 denial of the appellant's 
claim for service connection for a skin disorder, pertinent 
evidence of record included preservice private medical reports 
which indicated that the appellant received severe head 
injuries due to a motor vehicle accident in November 1965; the 
appellant's January 1968 preinduction examination which 
reported that the appellant denied any history of skin 
diseases and indicated a normal skin evaluation; service 
medical treatment records which reported an acute and 
transitory rash in March 1969 associated with anxiety over 
"personnel" problems; and his August 1970 military 
separation examination which reported that he denied any 
history of skin disease and had a normal skin evaluation.

VARO denied the appellant's claim for service connection for a 
skin disorder in August 1981, and he was notified of the 
denial by letter dated in September 1981.

Evidence submitted regarding the appellant's claim following 
VARO's August 1981 denial includes: VA outpatient treatment 
records which report that the appellant was seen for treatment 
of a 3-4 mm. lesion of 3-4 months duration which was biopsied 
in May 1992; and private treatment records from the Family 
Medicine Associates which indicate that the appellant 
complained of a rash on his arm and stomach of 1 week 
duration, which the examiner assessed was secondary to 
medication that the appellant was taking.  

A June 1995 VA skin examination report was also submitted 
which indicates that the appellant provided a history of the 
onset of a pruritic rash of his chest and legs in 1969, which 
was most common in the summer, recurring 4 to 5 times through 
the summer, but which cleared with Hydrocortisone cream.  The 
examiner observed many follicular lesions with erythema and 
some papular eruptions over the appellant's lower abdomen 
laterally and at the superior aspect of his upper legs, and 
assessed folliculitis.

An August 1996 skin examination report was also submitted 
which indicates that the appellant provided a history of some 
"testing" during service, at which time he was told "might 
cause rashes."  He had a current outbreak only in the right 
axilla where there was a macular, brownish discoloration with 
no evidence of any acute inflammation.  The diagnosis was 
recurrent dermatitis, right axilla, rule out fungal etiology.

Analysis 

The additional evidence is clearly "new", in that it was 
not of record at the time of VARO's August 1981 denial of the 
appellant's claim.  However, the additional medical records 
submitted in support of the application to reopen the 
appellant's claim are cumulative or redundant because they 
simply provide added detail concerning the appellant's post-
service medical condition and treatment.  Therefore, these 
records are not "material" because they do not purport to 
establish a relationship of the appellant's currently 
diagnosed skin disability to service by way of incurrence or 
aggravation.  

Moreover, a nexus between the appellant's alleged in-service 
treatment for a skin rash secondary to stress, and his post 
service assessed folliculitis and dermatitis years later, is 
not demonstrated by competent medical evidence.  In this 
regard, in a reopening context, an appellant's expressed 
belief as to service connection is not probative since he is 
not qualified to proffer an opinion as to the date of onset 
of disability, only a medical expert may do so.  Miller v. 
Derwinski, 2 Vet.App. 578, 580 (1992).

Lay assertions of medical diagnoses, causation and etiology 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  Just as the Board must point 
to a medical basis other than its own unsubstantiated 
opinion, Colvin at 175 (1991), the appellant cannot meet his 
burden of submitting probative evidence by relying upon lay 
statements as to medical matters as, under the Court's case 
law, lay observation is not competent.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Layno v. Brown, 6 Vet.App. 465, 470 
(1994).  Therefore, although the appellant's claim that his 
skin disorder manifested during service represents evidence, 
it is not competent evidence sufficient to form a nexus 
between the appellant's current disability and active duty 
service, and is not sufficient to reopen his service 
connection claim.  See Savage v. Gober, 10 Vet.App. 488, 495 
(1997).

As new and material evidence has not been submitted, the claim 
for service connection for a skin disorder is not reopened.  
Further analysis of the issue must cease, and the Board has no 
further duty to assist the appellant with development of his 
claim.  Kehoskie v. Derwinski, 2 Vet.App 31 (1991).

ORDER

Having found the claim for entitlement to service connection 
for an acquired psychiatric disorder, including post 
traumatic stress disorder, not well grounded, the appeal is 
denied. 

Having found the claim for entitlement to service connection 
hypertension not well grounded, the appeal is denied. 

Having found the claim for entitlement to service connection 
for a seizure disorder not well grounded, the appeal is 
denied. 

Having found the claim for entitlement to service connection 
for a disability of the eyes not well grounded, the appeal is 
denied. 

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for a skin disorder not 
having been submitted, the claim is not reopened.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

